NONPRECEDENTIALȱDISPOSITION
                           Toȱbeȱcitedȱonlyȱinȱaccordanceȱwithȱ
                                    Fed.ȱR.ȱApp.ȱP.ȱ32.1



              United States Court of Appeals
                                   ForȱtheȱSeventhȱCircuit
                                   Chicago,ȱIllinoisȱ60604

                               SubmittedȱSeptemberȱ24,ȱ2009
                                 DecidedȱOctoberȱ26,ȱ2009*

                                           Before

                             RICHARDȱA.ȱPOSNER,ȱCircuitȱJudge

                         ȱȱȱ DIANEȱP.ȱWOOD,ȱCircuitȱJudge

No.ȱ09Ȭ2339
                                                    AppealȱfromȱtheȱUnitedȱStatesȱDistrictȱ
UNITEDȱSTATESȱOFȱAMERICA,                           CourtȱforȱtheȱNorthernȱDistrictȱofȱIllinois,
     PlaintiffȬAppellee,                            WesternȱDivision.

       v.                                           No.ȱ93ȱCRȱ20024Ȭ4

GREGȱFORT,                                          PhilipȱG.ȱReinhard,
     DefendantȬAppellant.                           Judge.

                                         OȱRȱDȱEȱR

        TheȱdistrictȱcourtȱdeniedȱGregȱFort’sȱmotionȱunderȱ18ȱU.S.C.ȱ§ȱ3582(c)(2)ȱtoȱmodify
hisȱsentenceȱofȱlifeȱimprisonmentȱforȱcrackȬcocaineȱoffensesȱonȱtheȱgroundȱthatȱheȱwas
ineligibleȱforȱaȱreduction.ȱȱFortȱappeals.ȱȱWeȱhaveȱheldȱthatȱdistrictȱcourtsȱdoȱnotȱhave
authorityȱtoȱreduceȱaȱdefendant’sȱsentenceȱbelowȱtheȱbottomȱofȱtheȱrangeȱprovidedȱbyȱthe
retroactiveȱamendmentsȱtoȱtheȱsentencingȱguidelines.ȱȱUnitedȱStatesȱv.ȱCunningham,ȱ554ȱF.3d
703,ȱ709ȱ(7thȱCir.ȱ2009).ȱȱHere,ȱevenȱunderȱtheȱamendedȱcrackȬcocaineȱsentencingȱguideline,
Fort’sȱtotalȱoffenseȱlevelȱremainsȱ43,ȱseeȱU.S.S.G.ȱch.ȱ5,ȱpt.ȱA,ȱcmt.ȱn.2,ȱandȱtheȱapplicable
guidelinesȱrangeȱremainsȱlifeȱimprisonment.ȱȱThus,ȱweȱAFFIRMȱtheȱjudgmentȱofȱtheȱdistrict
court.


       *
        ȱThisȱsuccessiveȱappealȱhasȱbeenȱsubmittedȱtoȱaȱquorumȱofȱtheȱoriginalȱpanelȱunder
OperatingȱProcedureȱ6(b),ȱJudgeȱWalterȱJ.ȱCummingsȱhavingȱpassedȱawayȱsinceȱtheȱtimeȱof
ourȱoriginalȱdecision.ȱȱSeeȱ28ȱU.S.C.ȱ§ȱ46(d).ȱȱAfterȱexaminingȱtheȱbriefsȱandȱtheȱrecord,ȱwe
haveȱconcludedȱthatȱoralȱargumentȱisȱunnecessary.ȱȱSeeȱFED.ȱR.ȱAPP.ȱP.ȱ34(a);ȱCIR.ȱR.ȱ34(f).